      Case 2:21-cr-00125-JFW Document 7 Filed 03/19/21 Page 1 of 4 Page ID #:21



                                                               ~...~_,
 1                                                                            i~Tr~~I _T

 2                                                                       ~ `~ ~ZI
 3
                                                           ~ ~ ,~               {~r>>r,
 4
 5
6
 7
 8
                  IN THE UNITED STATES DISTRICT COURT.
 9
                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                         Case No. 2:21-CR-00125-JFW
      UNITED STATES OF AMERICA,
13                                         ORDER OF DETENTION
                       Plaintiff,
14
                  v.
15
      MANUEL CASTILLO,
16
17                     Defendant.
18
19         On March 19, 2021, Defendant Manuel Castillo made his initial
20   appearance on the Indictment filed in this matter. Deputy Federal Public
21   Defender Neha A. Christerna was appointed to represent Defendant.
22   A detention hearing was held on that date.
23         ~     On motion of the Government [18 U.S.C. § 31420(1)] in a case
24   allegedly involving a narcotics or controlled substance offense with maximum
25   sentence of ten or more years.
26         ~     On motion of the Government [18 U.S.C. § 31420(1)] in a case
27   allegedly involving an offense with maximum sentence of life imprisonment
28   or death.
       Case 2:21-cr-00125-JFW Document 7 Filed 03/19/21 Page 2 of 4 Page ID #:22




 1         ~     On motion by the Government [18 U.S.C. § 3142(fj(2)] in a case

 2   allegedly involving a serious risk that the defendant will flee.

 3         The Court concludes that the Government is entitled to a rebuttable

4    presumption that no condition or combination of conditions will reasonably

 5   assure the defendant's appearance as required and the safety or any person

6    or the community [18 U.S.C. § 3142(e)(2)].

 7         The Court finds that no condition or combination of conditions will

 8   reasonably assure:

9                ~ the appearance of the defendant as required.

10               ~ the safety of any person or the community.

11         Defendant offered two available sureties willing to secure his

12   appearance with a $25,000 unjustified appearance bond; however, the

13   government proffered that both sureties had some involvement in the

14   criminal conduct alleged in the Indictment. Based on the proffer, the Court

15   finds that Defendant has not rebutted the § 3142(e)(2) presumption as to his

16   risk of flight by offering the two sureties. The Court also finds that the

17   § 3142(e)(2) presumption as to dangerousness was not rebutted.

18         The Court has considered the following:

19        (a) the nature and circumstances of the offenses) charged, including

20         whether the offense is a crime of violence, a Federal crime of terrorism,

21         or involves a minor victim or a controlled substance, firearm, explosive,

22         or destructive device;

23        (b) the weight of evidence against the defendant;

24        (c) the history and characteristics of the defendant; and

25        (d) the nature and seriousness of the danger to any person or the

26         community.

27
28
       Case 2:21-cr-00125-JFW Document 7 Filed 03/19/21 Page 3 of 4 Page ID #:23




 1 ~ See 18 U.S.C. § 3142(8) The Court also considered all the evidence adduced
 2 ~ at the hearing, the arguments of counsel, and the report and
 3   recommendation of the U.S. Pretrial Services Agency.

 4         The Court bases its conclusions on the following:

 5         As to risk of non-appearance:

 6               ~     Defendant has a valid passport and employment ties to

 7 ~ Mexico;
 8               ~     In 2020 and 2021, Defendant traveled to Mexico for

 9   business at least four or five times, and the last trip was one month ago;

10               ~     When Defendant was arrested, law enforcement found

11   three firearms, one of which was stolen, in his residence. Defendant told the

12   Pretrial Services Agency that he does not possess any firearms or dangerous

13   weapons. Defendant's apparent willingness to provide inaccurate

14   information to the Pretrial Services Agency is evidence that he may provide

15   inaccurate information to that Agency regarding other matters, including his

16   location and willingness to appear in court as required.

17               ❑
                 x     Unrebutted presumption.

18         As to danger to the community:

19               ❑
                 D     The government proffered that in addition to the three

20   firearms, law enforcement also found ten kilograms of cocaine at Defendant's

21   residence, where his three children (ages 4, 3 and 1) live.

22               ❑
                 D     The allegations in the Indictment include distribution of

23   cocaine and methamphetamine and laundering the proceeds of controlled

24   substances distribution.

25               D     Unrebutted presumption.

26         It is therefore ORDERED that Defendant Manuel Castillo be detained

27 ~ until trial. The defendant will be committed to the custody of the Attorney
28   General for confinement in a corrections facility separate, to the extent

                                             3
      Case 2:21-cr-00125-JFW Document 7 Filed 03/19/21 Page 4 of 4 Page ID #:24




 1   practicable, from persons awaiting or serving sentences or being held in

 2   custody pending appeal. The defendant will be afforded reasonable

 3   opportunity for private consultation with counsel. On order of a Court of the

4    United States or on request of any attorney for the Government, the person

 5   in charge of the corrections facility in which defendant is confined will deliver

6    the defendant to a United States Marshal for the purpose of an appearance in

 7   connection with a court proceeding. See 18 U.S.C. § 3142(1).

 8   Dated: March 19, 2021
9
io                                     PATRICIA DONAHUE
11                                  PATRICIA DONAHUE
                                    UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             4
